PER CURIAM.
We reverse and remand with directions that the trial court review and reconsider its award of attorney’s fees and give specific consideration to the fact that the fee agreement involved herein was of a contingency nature. See Standard Guar. Ins. Co. v. Quanstrom, 555 So.2d 828 (Fla. 1990). Our reversal should not be construed as requiring the trial court to take any particular action:
In view of the Fifth District Court of Appeal’s holding in the instant case, we emphasize that the words “must consider” do not mean “must apply,” but mean “must consider whether or not to apply” the contingency fee multiplier.
555 So.2d at 831.
ANSTEAD, GLICKSTEIN and WARNER, JJ., concur.